                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 CARA A. GEOGHAGAN,

      Plaintiff,

 v.                                                       Case No. 1:19-cv-03616-RLY-MJD

 MIDLAND CREDIT MANAGEMENT,
 INC.,

      Defendant.

                                     CASE MANAGEMENT PLAN

I.      Parties and Representatives

        A.         Parties

                     Plaintiff                                Defendant
                     Cara A. Geoghagan                        Midland Credit Management, Inc.

        B.         Representatives

                     Joseph S. Davidson                       Brandon S. Stein
                     Mohammed O. Badwan                       David M. Schultz
                     SULAIMAN LAW GROUP, LTD.                 HINSHAW & CULBERTSON LLP
                     2500 South Highland Avenue               151 North Franklin Street
                     Suite 200                                Suite 2500
                     Lombard, Illinois 60148                  Chicago, Illinois 60606
                     +1 630-581-5450                          +1 312-704-3720
                     +1 630-575-8180                          +1 312-704-3000
                     jdavidson@sulaimanlaw.com                bstein@hinshawlaw.com
                     mbadwan@sulaimanlaw.com                  dschultz@hinshawlaw.com

II.     Jurisdiction and Statement of Claims

        A.         Subject matter jurisdiction is conferred upon this Court by 15 U.S.C. § 1692k(d),
                   and 28 U.S.C. § 1331.

        B.         Merely dunning a person who is not legally obligated to pay the debt constitutes a
                   false, misleading, or deceptive representation about the character and status of the
                   debt. Kayyal v. Enhanced Recovery Co., LLC, 2019 U.S. Dist. LEXIS 161475
                   (N.D. Ill. Sept. 23, 2019) (citing Owens v. Howe, 2004 U.S. Dist. LEXIS 22728,


                                                    1
              2004 WL 6070565, *11 (N.D. Ind. Nov. 8, 2004). Here, Plaintiff alleges
              Defendant violated 15 U.S.C. §§ 1692e(2)(A) and e(10) by targeting Plaintiff
              with collection calls in an effort to collect debt allegedly owed by Plaintiff
              when this credit card debt was not owed by Plaintiff. Moreover, Plaintiff
              alleges Defendant violated 15
              U.S.C. § 1692f by (1) continuing collection efforts against a minor; and
              (2) continuing collection efforts against a person who is not legally
              obligated to pay the debt.

       C.     Defendant states that Plaintiff admitted to owing the account and
              discussed a resolution to it with Defendant. The terms and conditions on
              Plaintiff’s account authorized her to be contacted by telephone. Plaintiff
              never demanded that Defendant stop calling her. In the alternative,
              contacting a person that did not owe the account would have been a bona fide
              error.

III.   Pretrial Pleadings and Disclosures

       A.     The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or
              before November 5, 2019.

       B.     Plaintiff shall file preliminary witness and exhibit lists on or before November
              12, 2019.

       C.     Defendant shall file preliminary witness and exhibit lists on or before
              November 19, 2019.

       D.     All motions for leave to amend the pleadings and/or to join additional parties
              shall be filed on or before December 13, 2019.

       E.     Plaintiff shall serve Defendant(s) (but not file with the Court) a statement of
              special damages, if any, and make a settlement demand, on or before
              November 12, 2019. Defendant shall serve on the Plaintiff(s) (but not file
              with the Court) a response thereto within 21 days after receipt of the
              demand. The parties shall forward copies of their settlement demands and
              responses      when    made     to    Magistrate      Judge     Dinsmore     at
              MJDinsmore@insd.uscourts.gov.

       F.     Plaintiff shall disclose the name, address, and vita of any expert witness, and
              shall serve the report required by Fed. R. Civ. P. 26(a)(2) on or before July
              19, 2020. Defendant shall disclose the name, address, and vita of any expert
              witness, and shall serve the report required by Fed. R. Civ. P. 26(a)(2) on or
              before August 19, 2020.

       G.     If a party intends to use expert testimony in connection with a motion for
              summary judgment to be filed by that party, such expert disclosures must
              be served on opposing counsel no later than 90 days prior to the

                                            2
     dispositive motion deadline. If such expert disclosures are served the parties
     shall confer within 7 days to stipulate to a date for responsive disclosures (if
     any) and completion of expert discovery necessary for efficient resolution of
     the anticipated motion for summary judgment. The parties shall make good
     faith efforts to avoid requesting enlargements of the dispositive motions
     deadline and related briefing deadlines. Any proposed modifications of the
     CMP deadlines or briefing schedule must be approved by the court.

H.   Any party who wishes to limit or preclude expert testimony at trial shall file
     any such objections on or before November 1, 2020. Any party who wishes
     to preclude expert witness testimony at the summary judgment stage shall
     file any such objections with their responsive brief within the briefing
     schedule established by Local Rule 56-1.

I.   All parties shall file and serve their final witness and exhibit lists on or
     before August 19, 2020. This list should reflect the specific potential
     witnesses the party may call at trial. It is not sufficient for a party to simply
     incorporate by reference “any witness listed in discovery” or such general
     statements. The list of final witnesses shall include a brief synopsis of the
     expected testimony.

J.   Any party who believes that bifurcation of discovery and/or trial is appropriate
     with respect to any issue or claim shall notify the Court as soon as
     practicable.

K.   Discovery of electronically stored information (“ESI”). Unless otherwise
     agreed by the parties or ordered by the Court, all electronically stored
     information will be produced in .pdf format, unless ESI is expressly
     requested to be produced in its native format, in which event the ESI will be
     produced in its native format.

     In the event that a document protected by the attorney-client privilege, the
     attorney work product doctrine or other applicable privilege or protection is
     unintentionally produced by any party to this proceeding, the producing party
     may request that the document be returned. In the event that such a request is
     made, all parties to the litigation and their counsel shall promptly return all
     copies of the document in their possession, custody, or control to the
     producing party and shall not retain or make any copies of the document or
     any documents derived from such document. The producing party shall
     promptly identify the returned document on a privilege log. The unintentional
     disclosure of a privileged or otherwise protected document shall not
     constitute a waiver of the privilege or protection with respect to that document
     or any other documents involving the same or similar subject matter.




                                   3
IV.     Discovery 1 and Dispositive Motions

        A.      Defendant believes this case is appropriate for resolution on summary judgment.
                Defendant believes the evidence will undisputedly show that Plaintiff did owe the
                debt, that her account authorized her to be contacted, that she admitted to owing the
                debt, and she never demanded that Defendant cease calling her.

        B.      On or before May 24, 2020, and consistent with the certification provisions of Fed.
                R. Civ. P. 11(b), the party with the burden of proof shall file a statement of the
                claims or defenses it intends to prove at trial, stating specifically the legal theories
                upon which the claims or defenses are based.

        C.      Dispositive motions are expected and shall be filed by June 12, 2020; non-
                expert witness discovery and discovery relating to liability issues shall be
                completed by May 15, 2020; all remaining discovery shall be completed by
                October 19, 2020.

                Absent leave of court, and for good cause shown, all issues raised on summary
                judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

                If the required conference under Local Rule 37-1 does not resolve discovery
                issues that may arise, the parties will request a telephonic status conference prior
                to filing any disputed motion to compel or for a protective order.

V.     Pre-Trial/Settlement Conferences

       The parties recommend a settlement conference in June of 2020.

VI.    Trial Date

       This matter will be ready for trial in or after March, 2021. The trial is by jury and is
       anticipated to take three (3) days.

VII.   Referral to Magistrate Judge

       A.      Case. At this time, all parties do not consent to refer this matter to the currently
               assigned Magistrate Judge pursuant to 28 U.S.C. 636(b) and Federal Rules of Civil
               Procedure 73 for all further proceedings including trial.



1
  The term “completed,” as used in Section IV.C, means that counsel must serve their discovery requests
in sufficient time to receive responses before this deadline. Counsel may not serve discovery requests
within the 30-day period before this deadline unless they seek leave of Court to serve a belated request
and show good cause for the same. In such event, the proposed belated discovery request shall be filed
with the motion, and the opposing party will receive it with service of the motion but need not respond
to the same until such time as the Court grants the motion.
                                                   4
      B.     Motions. The parties may also consent to having the assigned Magistrate Judge
             rule on motions ordinarily handled by the District Judge, such as motions to
             dismiss, for summary judgment, or for remand. If all parties consent, they should
             file a joint stipulation to that effect. Partial consents are subject to the approval of
             the presiding district judge.

VIII. Required Pre-Trial Preparation

      A.     TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE, the
             parties shall:

             1.     File a list of trial witnesses, by name, who are actually expected to be called
                    to testify at trial. This list may not include any witnesses not on a party’s
                    final witness list filed pursuant to section III.I.

             2.     Number in sequential order all exhibits, including graphs, charts and the
                    like, that will be used during the trial. Provide the Court with a list of these
                    exhibits, including a description of each exhibit and the identifying
                    designation. Make the original exhibits available for inspection by
                    opposing counsel. Stipulations as to the authenticity and admissibility of
                    exhibits are encouraged to the greatest extent possible.

             3.     Submit all stipulations of facts in writing to the Court. Stipulations are
                    always encouraged so that at trial, counsel can concentrate on relevant
                    contested facts.

             4.     A party who intends to offer any depositions into evidence during the party's
                    case in chief shall prepare and file with the Court and copy to all opposing
                    parties either:




                                                5
                    a.      brief written summaries of the relevant facts in the depositions that
                            will be offered. (Because such a summary will be used in lieu of the
                            actual deposition testimony to eliminate time reading depositions in
                            a question and answer format, this is strongly encouraged.); or

                    b.      if a summary is inappropriate, a document which lists the portions
                            of the deposition(s), including the specific page and line numbers,
                            that will be read, or, in the event of a video-taped deposition, the
                            portions of the deposition that will be played, designated specifically
                            by counter-numbers.

             5.     Provide all other parties and the Court with any trial briefs and motions in
                    limine, along with all proposed jury instructions, voir dire questions, and
                    areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                    findings of fact and conclusions of law).

             6.     Notify the Court and opposing counsel of the anticipated use of any
                    evidence presentation equipment.

B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the parties shall:

             1.     Notify opposing counsel in writing of any objections to the proposed
                    exhibits. If the parties desire a ruling on the objection prior to trial, a motion
                    should be filed noting the objection and a description and designation of the
                    exhibit, the basis of the objection, and the legal authorities supporting the
                    objection.

             2.     If a party has an objection to the deposition summary or to a designated
                    portion of a deposition that will be offered at trial, or if a party intends to
                    offer additional portions at trial in response to the opponent's designation,
                    and the parties desire a ruling on the objection prior to trial, the party shall
                    submit the objections and counter summaries or designations to the Court
                    in writing. Any objections shall be made in the same manner as for
                    proposed exhibits. However, in the case of objections to video-taped
                    depositions, the objections shall be brought to the Court's immediate
                    attention to allow adequate time for editing of the deposition prior to trial.

             3.     File objections to any motions in limine, proposed instructions, and voir dire
                    questions submitted by the opposing parties.

             4.     Notify the Court and opposing counsel of requests for separation of
                    witnesses at trial.

IX.   Other Matters

      None at this time.


                                               6
Respectfully submitted,

CARA A. GEOGHAGAN

By: /s/ Joseph S. Davidson

Joseph S. Davidson
Mohammed O. Badwan
SULAIMAN LAW GROUP, LTD.
2500 South Highland Avenue
Suite 200
Lombard, Illinois 60148
+1 630-575-8180
jdavidson@sulaimanlaw.com
mbadwan@sulaimanlaw.com

MIDLAND CREDIT MANAGEMENT, INC.

By: /s/Brandon S. Stein

Brandon Stein
David M. Schultz
HINSHAW & CULBERTSON LLP
151 North Franklin Street
Suite 2500
Chicago, Illinois 60606
+1 312-704-3720
+1 312-704-3000
bstein@hinshawlaw.com
dschultz@hinshawlaw.com




                              7
******************************************************************************


        PARTIES APPEARED IN PERSON/BY COUNSEL ON                            FOR A
        PRETRIAL/STATUS CONFERENCE.

        APPROVED AS SUBMITTED.

  X     APPROVED AS AMENDED.

        APPROVED AS AMENDED PER SEPARATE ORDER.

        APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
        SHORTENED/LENGTHENED BY               MONTHS.


        APPROVED, BUT THE DEADLINES SET IN SECTION(S)
                     OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
                     MONTHS.


        THIS MATTER IS SET FOR TRIAL BY                 ON
                                   . FINAL PRETRIAL CONFERENCE IS
        SCHEDULED FOR                                    AT
        .M., ROOM                .


        A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                         AT       .M. COUNSEL SHALL APPEAR:

                                    IN PERSON IN ROOM                ; OR

                                BY TELEPHONE, WITH COUNSEL FOR
                    INITIATING THE CALL TO ALL OTHER PARTIES AND
                    ADDING THE COURT JUDGE AT (  )
                                    ; OR

                               BY TELEPHONE, WITH COUNSEL
                    CALLING THE JUDGE'S STAFF AT ( )
                                    ;


  X     DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN by June 12, 2020;
        non-expert witness discovery and discovery relating to liability issues shall be
        completed by May 15, 2020.


                                           8
          Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
 Order of the Court may result in sanctions for contempt, or as provided under Fed. R. Civ. P. 16-
 1(f), to and including dismissal or default.

        APPROVED AND SO ORDERED AS AMENDED.




        Dated: 31 OCT 2019




Distribution:

Service will be made electronically
on all ECF-registered counsel of record
via email generated by the Court’s ECF system.




                                                 9
